FIDEL, Presiding Judge,
dissenting:
On January 11, 1985, James Pritchard was shot by the state’s parolee, Dennis Eddy, a burglar in his home. From that day until no earlier than November of 1985, Pritchard was totally disabled from conducting his affairs. From November, when, according to Dr. Scritchlow, Pritchard “began to regain his decision-making abilities,” through Eddy’s trial in May of 1986 and sentencing in June, Pritchard aided and participated in the effort of the state to bring his assailant to justice. Fred Newton of the Coconino County Attorney’s Office, who prosecuted Eddy on behalf of the state, described Pritchard's emotional condition:
From my first contacts with Mr. Pritchard, it was obvious he had severe emotional and physical problems as a result of the shooting. Prior to each interview, he apologized for his lack of emotional control when he had to recall and discuss the shooting. He resisted thinking about the shooting unless absolutely necessary.
Yet Pritchard underwent three pretrial interviews and testified at Eddy’s trial in an effort to help the state.
In June of 1986, after Eddy’s sentencing, prosecutor Newton learned of Pritchard’s unpaid medical bills and suggested that Pritchard explore his legal rights. Pritchard waited until December of 1986 to do so. On December 12, he consulted an attorney, who four days later filed notice with the state, claiming that the state had negligent ly administered Eddy’s parole. Thereafter, before the expiration of the two year statute of limitations, Pritchard filed this suit.
On this evidence the state claims and the trial court presumably found—correctly according to this court’s majority—that Pritchard unreasonably and unforeseeably delayed exploring his legal rights. See A.R.S. § 12-821(E), which defines excusable neglect as “reasonable and foreseeable neglect or inadvertence.”
I dissent.1
I differ first with the majority’s conclusion that A.R.S. § 12-821 is jurisdictional. The predecessor of our present statute,was jurisdictional, as stated in the case cited by the majority, Grimm v. Arizona Board of Pardons and Paroles, 115 Ariz. 260, 263, 564 P.2d 1227, 1230 (1977). However, § 12-821 was substantially revised in 1984. Under the present statute,
the only situation [of untimely notice] in which an action may be dismissed is where the court finds first, that the failure to timely file the notice was due to the conduct of the claimant and second, that his conduct was not ‘excusable’. In all other cases, ‘the action shall proceed.’
City of Tucson v. Fleischman, 152 Ariz. 269, 272, 731 P.2d 634, 637 (App.1986).
I next differ with the majority’s conclusion that the trial court could properly have concluded that Mr. Pritchard’s disability ceased for purposes of A.R.S. § 12-821(B) in November of 1985, more than twelve months before the state got notice of his claim. The majority bases this conclusion on the affidavit of Dr. Scritchlow. Dr. Scritchlow said only, however, that Pritchard’s total disability ended in November of 1985 and that he then “began to regain his decision making abilities.”2 The remaining *456evidence, some of it from prosecutor Newton, describes Pritchard in the process of climbing from an emotional hole in the subsequent months, struggling to come to grips with his shooting in order to help the state. Newton described Pritchard’s condition at interviews held “one to two months prior to [the May] trial:”
During all three pre-trial interviews, Mr. Pritchard expressed strong beliefs that he knew it was his duty as a citizen to cooperate, but shortly after he began to relate the details of the crime, he would begin to cry. At times he would sob uncontrollably. He apologized to us each time, but the reaction was beyond his control. Prior to and after the interviews, I would try to put him at ease by discussing unrelated matters in a very casual manner. He responded to this conversation in a normal way.
Such evidence, undisputed by any witness including Dr. Scritchlow, does not fairly permit the conclusion that Pritchard had emerged from disability by November of 1985. That month stands rather, according to all of the evidence, as the time when his recovery began.
I next and most materially differ from the majority’s treatment of the issue of excusable neglect. The majority acknowledges that, under our claims statute, “if a person fails to file a claim within twelve months and the failure is due to excusable neglect, the person still may bring an action within the applicable period of limitations.” The majority finds no excusable neglect, however, because, in its view, Pritchard failed to make a “bona fide effort to obtain legal advice and assistance within a reasonable period of time.”
The majority acknowledges that Pritchard was disabled at least until November of 1985 and, thus, for approximately the first ten months of the twelve-month notice period provided by A.R.S. § 12-821(A). The majority discounts, however, that for the next eight months, through June 16, when Eddy was sentenced, Pritchard participated at considerable emotional cost in the state’s effort to prosecute and convict his assailant. He gave three pretrial interviews. He testified at trial and attended Eddy’s sentencing. He came to Newton’s office after the sentencing to express his thanks for the prosecutor’s efforts. He obviously looked to the state and its criminal process for vindication. If the state and majority find it inexcusable that he did not simultaneously explore civil recourse against the state, I am unable to join them. I deem Pritchard’s participation in the prosecution of Eddy an excuse for neglect of his own interest as a matter of law.
The evidence establishes that Pritchard was ignorant of the existence of a cause of action until June 16, when Newton alerted him to the possibility of a legal remedy. The majority mischaracterizes my position when it suggests that I “accept the proposition that ignorance of the existence of a cause of action equates with ‘excusable neglect’____” That is incorrect. I neither accept nor reject that position in this case, as I see no need to reach that issue. Rather, in my view, Pritchard’s extended period of physical and emotional disability, lasting to and beyond November of 1985, and his cooperation in the state’s prosecutorial effort through June of 1986 combine to establish excusable neglect for his failure to file a notice of claim with the state by January 11, 1986. Because this period of excusable neglect carried well beyond the twelve-month notice mark, Pritchard was required thereafter only to bring “the action ... within the otherwise applicable period of limitations.” A.R.S. § 12-821(A). Pritchard did so and, accordingly, met the statutory requirement to maintain this claim.
I must add a final comment on the state’s position in this case. The state in other forums professes its concern for the victims of crime. The state recognizes the threat to public justice if victims decline to cooperate in prosecution, and it rightly urges support for programmatic efforts to help victims meet the demands of the criminal process. In the present case, James Pritchard, a victim, neglected his own interest vis a vis the state while he assisted the state’s prosecution of Eddy. The state asks us to find this unreasonable, unforeseeable, and inexcusable. I find rather *457that the state’s position is unconscionable, and I cannot join my colleagues of the majority in accepting it.

. The majority lists several grounds advanced by the state as a basis for affirmance. I find none of them sufficient to justify dismissal and, therefore, would reverse. However, I limit this discussion to the grounds addressed in the majority opinion.


. Indeed, Dr. Scritchlow described Pritchard as still suffering from a post-traumatic stress disorder—by then chronic—as of June of 1987.